Case 2:21-cr-00045-AJS Document 3 Filed 02/03/21 Page 1 of 2

[Sy]

IN THE UNITED STATES DISTRICT COURT, Fen,
FOR THE WESTERN DISTRICT OF PENNS YLVANIAS3;- Cue’ Mgr
TOP any EA Coy

UNITED STATES OF AMERICA ) NSyy V4 Ki T

) | A

Vv. ) Criminal No. Z/ - Ys—

) (18 U.S.C. §§ 2 and 231(a)(3))

JOSEPH H. CRAFT ) [UNDER SEAL]
INDICTMENT
COUNT ONE

The grand jury charges:

On or about May 30, 2020, in the Western District of Pennsylvania, the defendant, J OSEPH
H. CRAFT, did commit and attempt to commit an act to obstruct, impede and interfere with a law
enforcement officer lawfully engaged in the lawful performance of the officer’s official duties,
incident to and during the commission of a civil disorder which obstructed, delayed and adversely
affected commerce and the movement of articles and commodities in commerce, to wit: the
defendant, JOSEPH H. CRAFT, incident to and during the commission of a civil disorder in the
vicinity of downtown Pittsburgh and the PPG Arena in the City of Pittsburgh, which disorder
obstructed, delayed and adversely affected the interstate commerce activities of nearby business
establishments and the movement of articles and commodities in commerce, did knowingly and
willfully: (a) attempt to block the path of a police vehicle being operated by a police officer within
the area of the civil disorder; (b) cause damage to a police vehicle by breaking one of the vehicle’s
windows within the area of the civil disorder; (c) move a large planter into a street in order to block
the movements of police officers who were attempting to quell the civil disorder; and (d) throw a
riot control o.c./smoke canister at police officers who were attempting to quell the civil disorder,
which conduct resulted in the obstruction, impediment and interference of law enforcement

officers engaged in the lawful performance of their official duties.

 
Case 2:21-cr-00045-AJS Document 3 Filed 02/03/21 Page 2 of 2

In violation of Title 18, United States Code, Sections 2 and 231(a)(3).

A True Bill,

fy

Foreperson

  
   

SCOTT W. BRADY
United States Attorney
PA ID No. 88352
